Citation Nr: 1215175	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  09-48 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for a bilateral knee disorder has been received, and, if so, whether service connection for a bilateral knee disorder is warranted.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a right eye disorder, to include as residual to injury.

4.  Entitlement to service connection for a right hand disorder, to include as residual to injury.

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

6.  Entitlement to service connection for a left deviated nasal septum.

7.  Entitlement to an evaluation in excess of 40 percent for the service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the United States Air Force from November 1988 to October 1991.  He also has verified periods of active duty for training (ACDUTRA) from May 2, 1993 to May 16, 1993 and from April 3, 2001 to November 3, 2001.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the North Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA).

Service connection for a bilateral knee injury was originally denied in a September 1997 rating decision.  The Veteran appealed the denial and the Board denied service connection for a bilateral knee disorder in a decision issued in January 1999, which the Veteran did not appeal.  The January 1999 Board decision, therefore, represents the last final action on the merits of the service connection claim for a bilateral knee disorder.  Glynn v. Brown, 6 Vet. App. 523 (1994).  The January 1999 Board decision also represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board must consider whether any of the evidence submitted since the January 1999 Board decision constitutes new and material evidence and the issue on appeal is as listed on the title page.

In February 2011, a Board hearing was held at the RO before the undersigned Acting Veterans Law Judge who was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7101.  A transcript of that hearing has been associated with the claims file.  At the hearing, the Veteran submitted a written waiver of RO initial consideration of his VA treatment records dated between September 2010 and February 2011.  

The issues of entitlement to a total disability rating due to individual unemployability (TDIU) and entitlement to service connection for a sinus disorder have been raised by the record, but neither issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over either of these issues, and they are referred to the AOJ for appropriate action.

The issues of entitlement to an increased rating for the low back disability, entitlement to service connection for a bilateral knee disorder, a deviated left nasal septum, hypertension, residuals of a right hand injury, and residuals of a right eye injury are REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a bilateral knee disorder was originally denied in a September 1997 rating decision and confirmed in a January 1999 Board decision, and the Veteran did not appeal the Board decision.

2.  The evidence received since the final unfavorable Board decision of January 1999, when considered with previous evidence, relates to an unestablished fact necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating the bilateral knee disorder service connection claim.

3.  The Veteran does not have hearing loss in either ear for VA purposes.


CONCLUSIONS OF LAW

1.  The January 1999 Board decision that denied the Veteran's claim of entitlement to service connection for a bilateral knee disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  Additional evidence submitted subsequent to the January 1999 Board decision is new and material and does serve to reopen the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  See also Kent v. Nicholson, 20 Vet. App. 1 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, the Board is granting the Veteran's petition to reopen the claim for service connection for a bilateral knee disorder.  The issue of entitlement to service connection for a bilateral knee disorder is being remanded.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in relation to the reopening of the claim, such error was harmless and will not be further discussed.  

Turning to the Veteran's claim for service connection for bilateral hearing loss, the AOJ satisfied VA's duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by means of a September 2008 letter (sent prior to the initial February 2009 rating decision).  This letter notified the Veteran of the information and evidence necessary to substantiate his claim for service connection.  He was notified of the information and evidence that VA would seek to provide and of the information and evidence that he was expected to provide.  The September 2008 letter also informed the Veteran of how VA determines disability ratings and effective dates, as required by the holding of the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The claims file includes the Veteran's service treatment records and the RO has obtained his VA and private medical treatment records, to the extent available.  All reasonably identified and available medical records have been secured.  In July 2010, VA afforded the Veteran a VA audiological evaluation and the associated examination report is of record.  The VA examiner considered the Veteran's medical and occupational history and completed all necessary audiological testing in conjunction with the examination.  Therefore, the examination was adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The Veteran also was provided an opportunity to set forth his contentions during the February 2011 hearing before the undersigned.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the August 2011 hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the hearing loss claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  The Merits of the Claims

A.  New and Material Evidence Claim

The Veteran's claim of service connection for a bilateral knee disorder was initially denied by an August 1997 rating decision.  The Veteran timely appealed that decision to the Board.  A January 1999 Board decision denied service connection for a bilateral knee disorder.  The Veteran did not appeal this decision to the Court and it became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7104.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  38 C.F.R. § 3.156(a), which defines "new and material evidence," was revised, effective for all claims to reopen filed on or after August 29, 2001.  The instant claims to reopen were filed after that date, and the new definition applies.  "New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
As the Court stated in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id.

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  Whether new and material evidence is submitted is also a jurisdictional test - if such evidence is not submitted, then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the question requires a determination of whether the claim should be reopened and, if so, an adjudication on the merits after compliance with the duty to assist.

The evidence considered by the Board in making its January 1999 decision included such evidence as the Veteran's service treatment records; his March 1997 claim for compensation; a May 12, 1993 emergency room report; a May 12, 1993 "Mishap Investigation Worksheet"; a May 13, 1993 physical therapy consult report; a May 17, 1993 line of duty determination; an April 1994 treatment record with X-rays of the knees; an April 1997 VA X-ray report for the knees; the report of a May 1997 VA medical examination; a March 1998 VA outpatient report with X-rays; and written statements submitted by the Veteran.  

The evidence added to the record subsequent to the issuance of the January 1999 Board decision includes written statements from the Veteran and his representative; VA treatment records dated from 2000 to 2011; private treatment records dated in 2008 from Dr. K.S.; and the Veteran's February 2011 Travel Board hearing testimony.

Review of the private medical evidence added to the record reveals that magnetic resonance imaging of the Veteran's knees documented the presence of a left medial femoral condyle contusion and a medial meniscal tear, as well as medial meniscal mucoid degeneration in the right knee, in October 2008.  A note signed by the Veteran's private physician, Dr. K.S., that same month indicated that the Veteran had chronic degenerative joint disease in each knee that was secondary to a fall the Veteran experienced in 1993.  

The January 1999 Board decision denied the Veteran's claim of entitlement to service connection for a bilateral knee disorder because there was no evidence of a nexus to service.  Dr. K.S.'s October 2008 opinion regarding the relationship of the Veteran's current degenerative joint disease of the knees and the May 1993 fall the Veteran experienced while on active duty for training (ACDUTRA) is new as it was not previously of record.  It is also material as it provides a competent opinion on the question of whether the Veteran's current bilateral knee pathology is related to an injury that occurred during a period of ACDUTRA.  Hence, this evidence specifically relates to an unestablished fact necessary to substantiate the claim for service connection and raises a reasonable possibility of substantiating the claim.  Since the evidence is both new and material, the claim of entitlement to service connection for a bilateral knee disorder is reopened.  

B.  Bilateral Hearing Loss Service Connection Claim

The Veteran submitted his claim for service connection for bilateral hearing loss in September 2008.  He alleges that his hearing loss is due to exposure to loud noise from working on ground equipment and while assigned as a loadmaster on C-130s.  

The Board has reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service incurrence or aggravation of organic disease of the nervous system (to include sensorineural hearing loss) may be presumed if such is manifested to a compensable degree within a year of a veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim, or (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The Veteran prevails in either event.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Hearing difficulty is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (noting that a layperson may comment on lay-observable symptoms).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Furthermore, in McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."

Hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In July 2010, the Veteran underwent VA audiometric testing; he reported in-service loud noise exposure from aircraft and generators without hearing protection.  The examiner reviewed the Veteran's claims file.  The puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
25
25
LEFT
20
20
25
25
35

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  The examining audiologist stated that the hearing levels of the Veteran did not meet the 38 C.F.R. § 3.385 criteria for disability.

The record does not contain any other audiometry test results taken during the appeal period and the Veteran has not indicated that there are any outstanding audiometry test results or that his hearing loss has worsened since the July 2010 VA examination.  The July 2010 audiometry results do not reveal hearing loss for VA purposes in either ear since none of the auditory thresholds in the appropriate frequencies were 40 decibels or greater and they were not 26 decibels or greater in three of the appropriate frequencies.  Additionally, speech recognition scores were above 94 percent in each ear.  38 C.F.R. § 3.385 (2011). 

The only other evidence in the claims file supporting the existence of hearing loss for VA purposes is the Veteran's own statements.  The Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  Therefore, he is competent to report that he has difficulty hearing, but he is not competent to state that he has hearing loss by VA standards, as such requires specialized medical knowledge and specific testing to diagnose or assess the level of disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (2011) (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  The Veteran's statements to the effect that he has current hearing loss for VA purposes are accordingly lacking in probative value. 

In short, the first element of the claim for service connection, a current disability, has not been satisfied, and the Veteran's service-connection claim for bilateral hearing loss fails on that basis alone.  Accordingly, in the absence of medical evidence demonstrating bilateral hearing loss for VA purposes, a preponderance of the evidence is against the claim of service connection for bilateral hearing loss and the benefit-of-the-doubt rule is not for application.  The benefit sought on appeal is denied.

ORDER

The claim for service connection for a bilateral knee disorder is reopened; to that extent only, the appeal is granted.

Service connection for bilateral hearing loss is denied.


REMAND

Additional development is necessary with respect to the remaining issues on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the AOJ for action as described below.

A.  VA Medical Examinations

	1.  Lumbar Spine Disability

The Veteran was last afforded a VA medical examination that included specific examination of his lumbar spine in October 2008.  The Veteran indicated in written statements and in his February 2011 Travel Board hearing testimony that this disability has worsened since the October 2008 VA examination was conducted.  When a veteran indicates that his disability has increased since his last VA examination, a reexamination should be scheduled.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding an examination necessary where a Veteran alleged worsening).  Therefore, an additional VA examination is necessary to evaluate the current severity of the Veteran's low back disability.

	2.  Bilateral Knee, Left Eye, Hypertension, and Left Deviated Nasal Septum 

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran was afforded a VA eye examination in November 2008, which revealed uncorrected visual acuity of 20/20 in the left eye and 20/60- in the right eye.  However, the examiner did not provide any opinion as to whether or not the decreased visual acuity in the Veteran's right eye was etiologically related to the right eye injury that occurred in September 2001, while the Veteran was on ACDUTRA.  

Regarding the knees, the Veteran underwent a VA medical examination in December 2008; however the examiner did not examine the left knee and did not address the etiology of the right knee degenerative joint disease.  As noted in the analysis regarding the reopening of the claim, an October 2008 note from private physician K.S. indicates that the Veteran's bilateral knee degenerative joint disease is related to a traumatic injury in 1993.  However, Dr. K.S. did not provide a rationale for this opinion.  The Court has held that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also Miller v. West, 11 Vet. App. 345, 348 (1998).  Here, the opinion does not provide sufficient detail and rationale to allow the Board to make a fully informed decision regarding the issue of whether the Veteran's bilateral knee disorder is related to his in-service knee injury.  See Stefl, 21 Vet. App. at 123.

The Veteran's hypertension was also evaluated at the December 2008 VA examination; however, the examiner did not address the etiology of hypertension.  

The Veteran was afforded a VA nose and sinus examination in June 2010; the examiner stated that he had reviewed the claims file.  The examiner stated that there was no history of nasal trauma; however, the Veteran's service treatment records reveal a report of a medical examination conducted in June 1990 that includes a notation of 'old nasal fracture'.  In addition, the examiner did not render any opinion as to the etiology of the diagnosed left deviated nasal septum.  The record reflects a left deviated nasal septum was initially identified in October 2003, subsequent to the Veteran's verified periods of active service.  Service personnel records reflect the Veteran was not serving on ACDUTRA or INACDUTRA when this was identified.

The notation of 'old nasal fracture' raises the issue of whether the Veteran had residuals of a nasal fracture that existed prior to his entrance into service.  However, this examination report is the only evidence currently on file that indicates a nasal fracture may have preexisted the Veteran's service.  The Veteran reported on June 2010 VA examination that he did not have a history of a nasal fracture.  At the February 2011 hearing, he did not indicate that he had experienced any nasal trauma.  Board Hearing Tr. at 7-10.  Therefore, the Board finds that based on the evidence currently of record, there is not clear and unmistakable evidence that a nasal fracture preexisted the Veteran's service, and that the Veteran is presumed sound as to a nasal fracture.  The claim will proceed on the theory of direct service connection, rather than on a theory of aggravation. 

Since the above discussed VA examinations are inadequate for evaluation purposes, the Veteran must be scheduled for additional examinations that fully address the etiology of the claimed conditions.  See Barr, 21 Vet. App. at 312.

	3.  Right Hand Disorder

The record reflects that the Veteran experienced an injury to his right hand in June 1995.  However, the record is unclear regarding whether the Veteran was serving a period of ACDUTRA or inactive duty training (INACDUTRA) at that time.  The term "active service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. §§ 101(24); 38 C.F.R. § 3.6(a).  

Service personnel records indicate that for the period from April 17, 1995 to October 15, 1996, the Veteran served 21 days of active duty and 22 days of INACDUTRA.  The record does not however indicate the specific dates that he served on active duty or INACDUTRA.  Extensive development has been completed to secure the Veteran's service personnel records and it does not appear that further development will clarify whether the Veteran was serving on a qualified period of active service when he injured his hand in June 1995.  However, given that the injury is reflected in service treatment records and since service personnel records also indicate that his occupational specialties included Loadmaster and Electric Power Production, the injury appears to be consistent with the circumstances of his service.  Therefore, the Board will concede that the injury occurred during a qualifying period of active service.

The Court has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009), the Court indicated that for other disabilities the claimant may identify the benefit sought by referring to a body part of a system that is disabled or by describing symptoms of the disability.  

The Veteran has stated that his right hand problems include loss of feeling in the hand, pain and cramping in the hand and a problem with the little finger.  He testified during his February 2011 Travel Board hearing that he experienced a crush injury to his hand from a toolbox falling on it during service and that symptoms of a hand disorder began during service.  Board Hearing Tr. at 10-11.  June 1995 service treatment records reflect that the Veteran had a blunt trauma injury to his right hand after dropping tools on it.  He complained of severe pain in his right hand and the assessment was possible fracture.  A day later it was noted that he did not have a fracture, but a hematoma had been removed the previous day from the nail bed of his right ring finger.  

On December 2008 VA examination, the examiner noted the Veteran's history of injuring his right hand during service and provided a diagnosis of blunt trauma to the right hand with a history of a crack in one bone.  However, the examiner did not provide an etiology opinion as to whether the Veteran's current right hand disorder was etiologically related to the June 1995 injury.  

Private medical evidence of record reveals an October 2008 diagnosis of right wrist carpal tunnel syndrome; his complaints could reflect that diagnosis.  However, the December 2008 VA examiner did not address carpal tunnel syndrome.

Therefore, a VA examination must be scheduled to address the etiology of the right hand disorder, to include consideration of whether carpal tunnel syndrome is related to this injury.

B.  Secondary Service Connection

Finally, the claim of service connection for hypertension must be reviewed to determine whether service connection can be established on any basis; i.e., direct or secondary.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim).  Judicial interpretation of the matter of secondary service connection as embodied in 38 C.F.R. § 3.310 requires consideration of whether the service-connected disability either causes or aggravates another condition.  Allen v. Brown, 7 Vet. App. 439 (1995)  There is no indication that the RO considered any application of the Allen decision to the question of whether any one of the appellant's service-connected disabilities is the etiologic cause of any of his claimed pathology and the Veteran has specifically raised this theory of service connection.  Further development of the medical evidence relating to secondary service connection for hypertension is necessary, and adjudication on this basis is therefore indicated.

C.  VA Medical Records

The record reflects the Veteran receives treatment through VA's Central Arkansas Health Care System.  A review of the paper claims file and Virtual VA shows that other than a single October 2011 VA treatment record, the most recent VA treatment records that have been associated with the claims file are from February 2011.  As updated records may provide information pertinent to his claims and such are considered to be constructively of record, they must be secured and associated with the Veteran's claims file.


D.  Private Medical Records

The record also reflects the Veteran has received some private treatment for his disabilities.  The record contains some records of treatment from Dr. K.S.; however, it is unclear whether these records reflect all treatment from this physician or all private treatment the Veteran has received for the claimed disabilities.  Therefore, to ensure that all pertinent record development is complete, the Veteran should be asked to identify and provide the necessary releases for all private treatment he has received. 

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Send the Veteran a letter providing him the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for a claim of secondary service connection for hypertension.

2.  Contact the Veteran to obtain the names and addresses of all private health care providers and treatment centers where he has been treated for any claimed condition.  After securing the necessary release(s), obtain any such treatment records that have not been previously secured.  

3.  Obtain the Veteran's VA treatment records for the period from February 2011 to the present.  

4.  To the extent there is an unsuccessful attempt to obtain any of the records sought in items 2 and 3, the claims file should contain documentation of attempts made.  The Veteran and his representative must also be informed of the negative results and be given the opportunity to secure the records.

5.  After completing any additional notification and/or development action deemed warranted by the record, schedule the Veteran for a VA orthopedic examination to determine the nature, severity, and extent of his current lumbar spine pathology.  The claims file must be available for review by the examiner in conjunction with the examination, and the report should state that such review has been accomplished.  All indicated tests should be accomplished and all clinical findings should be reported in detail.  After examining the Veteran and reviewing his claims file, the examiner must provide a comprehensive report including complete rationale for all conclusions reached.

In particular, the examiner should identify objective manifestations attributable to the Veteran's service-connected lumbar spine disability.  The examiner should note the range of motion for the thoracolumbar spine in degrees.  The examiner should also address whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  If there is such additional loss, the examiner should identify the amount of that additional loss in degrees.

The examiner should indicate whether ankylosis, either favorable or unfavorable, is present.  

The examiner should also identify whether the Veteran has had any incapacitating episodes (a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician) during the most recent 12-month period.

The examiner should evaluate and assess whether the Veteran has any neurological symptoms (a neurological consult should be obtained if deemed necessary).  Any identified neurological symptoms should be characterized as causing mild, moderate or severe incomplete paralysis/neuritis/neuralgia or complete paralysis for each nerve affected.    

Note:  If the examiner concludes that there is insufficient information to provide a requested opinion without resort to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the nature of the Veteran's lumbar spine disability.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  After completing the development requested in items 1 through 4, schedule the Veteran for appropriate examination(s) to determine the nature and etiology of the Veteran's claimed bilateral knee disorder(s) and right hand disorder.  The claims file must be made available to and reviewed by the examiner; the examiner must state that said review was accomplished.  Any testing deemed necessary, such as X-rays or other imaging studies, should be performed.

The examiner should identify all current diagnoses for the left and right knee and right hand or wrist.  The examiner should then offer opinions on the following question:

(a)  Is it at least as likely as not (a 50% or greater probability), based on what is medically known about any such diagnosed knee disorder, that any of the Veteran's claimed pathology had its onset during his military service from November 1988 to October 1991?  Or during any period of ACDUTRA or INACDUTRA, including May 1993, June 1995, or April to November 2001, to include a knee injury in May 1993?  

(b)  Is it at least as likely as not (a 50% or greater probability), based on what is medically known about any such diagnosed knee disorder, that any of the Veteran's claimed pathology had its onset during his military service from November 1988 to October 1991?  Or during any period of ACDUTRA or INACDUTRA, including May 1993, June 1995, or April to November 2001, to include an injury to the right hand in June 1995?  

For purposes of this remand, the examiner should accept as true the Veteran's statements that he has continued to experience symptoms of pain in his knees and right hand since the documented injuries.

Note:  If the examiner concludes that there is insufficient information to provide an etiologic opinion without resort to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed disorders.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  After the development requested in items 1 through 4 has been completed, arrange for a review of the Veteran's claims file by an appropriate specialist to address the etiology of the Veteran's hypertension.  The reviewer should construct a detailed written history of the nature and extent of the Veteran's hypertension.  If it is determined that an examination is needed before the requested opinions can be rendered, the AOJ should schedule the Veteran for such an examination.

Specifically, the reviewer must address the questions of:

(a)  Is it at least as likely as not (a 50% or greater probability) that hypertension was incurred in or is otherwise related to his active service, to include periods of ACDUTRA in May 1993, June 1995, and April to November 2001?

(b)  Is it at least as likely as not (a 50% or greater probability) that hypertension was either (i) caused or (ii) aggravated by any of the service-connected disabilities (lumbar spine, PTSD, peptic ulcer disease (PUD), or hemorrhoids), to include medication taken for these disabilities?  

A rationale must be provided for all opinions expressed.

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  If the reviewer concludes that there is insufficient information to provide an opinion without resort to mere speculation, the reviewer should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's cardiac/cardiovascular pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

8.  After the development requested in items 1 through 4 has been completed, schedule the Veteran for a VA eye examination in order to determine the nature, onset date and etiology of any right eye disorder.  The claims file must be made available to the examiner for review in connection with the examination.  

The examiner should consider the information in the claims file and the data obtained from the examination to provide an opinion as to the diagnosis and etiology of any right eye disorder found.  (The examiner is requested to provide an opinion based on record review alone if the appellant fails to report for the examination).  All necessary tests and studies should be conducted.  The examiner should state whether the appellant currently has any right eye pathology and identify all such diagnoses.

The examiner should offer an opinion on the following question:

Is at least as likely as not (a 50% or greater probability) that any currently diagnosed right eye pathology is attributable to any disease or incident suffered during the Veteran's military service, including the documented injury to the right eye in September 2001?

Note:  If the examiner concludes that there is insufficient information to provide an opinion without resort to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's right eye pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

9.  After the development requested in items 1 through 4 has been completed, arrange for a review of the Veteran's claims file by an appropriate examiner in order to determine the nature and etiology of the Veteran's claimed left deviated nasal septum.  The reviewer should offer an opinion on the following question:

Is it at least as likely as not (a degree of probability of 50 percent or higher) that the left deviated nasal septum was incurred during active duty service or as a result of an injury that occurred during a period of ACDUTRA or INACDUTRA? 

Note:  If the reviewer concludes that there is insufficient information to provide an etiologic opinion without resort to mere speculation, the reviewer should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the appellant's claimed deviated septum.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

10.  Any additional development suggested by the evidence should be undertaken.  If any examiner or reviewer determines that an additional examination is needed before the requested opinions can be rendered, schedule the Veteran for such an examination.

11.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and re-adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, in whole or in part, provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) and appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  See Kyhn v. Shinseki, 24 Vet. App. 228 (2011).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West Supp. 2011).




______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


